Citation Nr: 1705283	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  14-38 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial disability rating for the service-connected migraine headaches, in excess of 30 percent from August 9, 2011.  


REPRESENTATION

Appellant represented by:	C. Cooper Geraty, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  

INTRODUCTION

The Veteran, who is the appellant, had active service from June 1954 to March 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the RO in Roanoke, Virginia, which granted service connection for migraines and assigned a noncompensable (0 percent) initial disability rating, effective August 8, 2011 (date of claim for service connection).  Subsequently, an October 2014 rating decision granted a 30 percent rating, effective August 8, 2011.  As a higher initial rating was available for each stage, and a veteran is presumed to seek the maximum available benefit for the migraine disability, the issue has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefit under the law).

The Veteran testified from Roanoke, Virginia, at a November 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  For the initial rating period on appeal from August 8, 2011 to July 1, 2013, the service-connected migraines have caused characteristic prostrating attacks, but have not caused severe economic inadaptability.

2.  For the initial rating period on appeal from July 1, 2013, the migraine disability has manifested as two to three characteristic prostrating attacks per week, accompanied by photophobia and sonophobia, managed by pain medication, bedrest, and sleep, that more nearly approximates severe economic inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 percent for migraines have not been met or approximated for the period from August 8, 2011 to July 1, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016).

2.  Resolving reasonable doubt in favor of the Veteran, for the initial rating period on appeal from July 1, 2013, the criteria for a 50 percent disability rating for migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

As the initial rating on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 
Regarding the duty to assist in this case, the Veteran received a VA examination in April 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The record reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions.

The Board is granting a 50 percent disability rating from July 1, 2013 for the migraine disability, which, as discussed in detail below, constitutes a full grant of the benefit sought on appeal.  At the November 2016 Board hearing, the Veteran stipulated that a grant of a 50 percent rating from July 2013 would fully satisfy the appeal with respect to the headache rating issue.  As such, no discussion of VA's duty to notify and to assist is necessary with respect to the issue.  

Higher Initial Rating for Migraines 

Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

For the entire rating period on appeal from August 8, 2011, the migraine disability has been under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months.  A 50 percent rating is assigned for migraine headaches when a veteran has very frequent, completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

The Veteran contends generally that the service-connected migraines have been manifested by more severe symptoms than contemplated by the 30 percent disability rating assigned.  Specifically, in a May 2014 statement, the Veteran wrote that the migraine disability should be rated as 50 percent disabling.  

An August 2011 private treatment letter and record reflects treatment for migraines, to include headaches on the left side of the head. 

An April 2013 VA examination report reflects the VA examiner noted a history of sensitivity to light and sound, changes in vision, typical head pain for less than one day, and characteristic prostrating attacks of pain less than every two months.  The April 2013 VA examiner did not discern very frequent prostrating and prolonged attacks of migraine pain.  

September 2014 VA treatment records reflect that the Veteran reported being retired, current part-time employment, headaches ten times per month, and that the headaches had increased in severity, to include 10 to 12 headaches per month lasting approximately two to 30 hours.  The VA examiners assessed migraines and prescribed medication.  

A January 2015 VA treatment record reflects that the Veteran reported that migraine symptoms had worsened, to include vision difficulties.  November 2015 and January 2016 VA treatment records reflect self-reports of migraines accompanied by dizziness. 

At the November 2016 Board hearing, the Veteran testified to migraines two to three times per week accompanied by photophobia, sonophobia, nausea, and blurred vision, lasting two to 24 hours.  The Veteran also testified that symptoms of migraines had worsened in severity beginning in July 2013.  

From August 8, 2011 to July 1, 2013

After a review of all the evidence, lay and medical, the Board finds that from August 8, 2011 to July 1, 2013 the criteria for a disability rating in excess of 
30 percent for the service-connected migraines have not been met or more nearly approximated because the migraines disability has caused characteristic prostrating attacks, but has not caused severe economic inadaptability.  Findings from various VA and private treatment records and the April 2013 VA examination, as well as the Veteran's self-reported symptoms, are consistent with a 30 percent rating under the General Rating Formula for the symptoms and level of impairment actually demonstrated by the migraine disability for the initial period from August 8, 2011 to July 1, 2013.  Specifically, the April 2013 VA examination report reflects that, while the VA examiner noted a history of characteristic prostrating attacks of pain less than every two months, the examiner did not discern very frequent prostrating and prolonged attacks of migraine pain.  An initial disability rating of 50 percent would be warranted for very frequent prostrating attacks and prolonged attacks productive of severe economic adaptability.  

From July 1, 2013 forward 

For the initial rating period from July 1, 2013 (date that is ascertainable that a higher 50 percent rating is warranted), the Board finds that the service-connected migraines have caused severe economic inadaptability, which is consistent with a 50 percent rating under Diagnostic Code 8100.  At the November 2016 Board hearing, the Veteran testified to frequent prostrating attacks accompanied by photophobia, sonophobia, nausea, and blurred vision.  The Veteran also testified that symptoms of migraines had worsened in severity beginning in July 2013.  In addition, various September 2014 VA treatment records reflect self-reports of headaches ten times per month which had increased in severity, to include 10 to 
12 headaches per month lasting approximately two to 30 hours.  Further, the January 2015, November 2015, and January 2016 VA treatment records reflect the Veteran reported that migraine symptoms had worsened, to include vision difficulties and dizziness.  For these reasons, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating of 
50 percent for migraines have been met from July 1, 2013.  38 C.F.R. §§ 4.3, 4.7. 

The appeal for a higher initial disability rating for the migraine disability is fully granted in this Board decision.  At the November 2016 Board hearing, the Veteran indicated that a 50 percent disability rating from July 1, 2013, would fully satisfy the appeal as to this issue.  Such a full grant of benefits sought, coupled with express indication that the rating percentage sought fully satisfies the entire appeal, including the period for which the Veteran is only rated 30 percent, is distinguished from a case where a veteran does not express satisfaction with a partial increased rating during an appeal that is less than the maximum schedular rating.  See A.B., 
6 Vet. App. at 39 (recognizing that a claimant may limit the claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum allowed by law for a particular service-connected disability).  The Board finds the Veteran's waiver of the remaining aspects of the headaches rating appeal, which includes the period for which a 30 percent rating is provided and includes questions of extraschedular rating based on headaches impairment, was knowing and intelligent, was made with representation and in the presence of the representative, and is consistent with the Veteran's testimony and the evidence of record.  

Because the Board is granting a 50 percent disability rating from July 1, 2013, which the Veteran and representative represented is full satisfaction of the headaches rating issue on appeal, the Veteran has limited this appeal in both extent and time by withdrawing the aspects of the appeal that encompassed a higher disability rating than 30 percent for the rating period prior to July 2013 and any questions of extraschedular rating.  See 38 C.F.R. §  20.204 (2016) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of higher disability rating for headaches is rendered moot with no remaining questions of law or fact to decide.  See 
38 U.S.C.A. §  7104  (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).

In summary, the Board finds that the service-connected migraine disability more closely approximates the criteria for a 50 percent (maximum) rating under Diagnostic Code 8100 for the appeal period from July 1, 2013.  For the reasons stated, the entire appeal for higher rating for headaches is fully granted.  38 C.F.R. §§ 4.3, 4.7.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for migraines under 38 C.F.R. § 3.321(b)(1) (2016).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds that all the symptomatology and impairment caused by the migraine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 8100 specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically rate on the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability.  In this case, considering the lay and medical evidence, the migraines have been manifested by characteristic prostrating attacks that are not productive of severe economic inadaptability for the 

initial period from August 8, 2011 to July 1, 2013, and frequent prostrating attacks that are productive of severe economic inadaptability from July 1, 2013 forward.  These symptoms and degree of occupational impairment are part of the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the migraines to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is adequate.  

Moreover, as the Board is granting a 50 percent disability rating from July 1, 2013 for the migraine disability, which constitutes a full grant of the headaches initial rating benefit sought on appeal, there remains no question of higher initial rating, including in excess of 30 percent for the earlier period and including questions of extraschedular rating or referral.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.204.   

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (migraines).  

Finally, in adjudicating the current appeal for higher ratings, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), which held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an a rating issue when the TDIU claim is either expressly raised by a veteran or reasonably suggested by the record.  In this case, as distinguished from the facts in Rice, the Veteran has not contended that he is unemployable because of service-connected migraines, and the 

other evidence of record does not suggest so.  A September 2014 VA treatment record reflects that the Veteran reported being retired and current part-time employment; thus, the Board finds that Rice is inapplicable in this case. 


ORDER

An initial disability rating for the migraine disability in excess of 30 percent for the period from August 8, 2011 to July 1, 2013 is denied; a rating of 50 percent from July 1, 2013 is granted.




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


